Draper, J.
This is an original action filed in this court. It was brought by the relator to compel the respondents to fix a date for the trial of a criminal case pending in the Fayette Circuit Court. We issued an alternative writ of mandate.
The respondents have now filed a return which challenges the authority of this court to mandate them to set or assign said cause, or any cause, for trial, but which further shows that said cause has now been set for trial on the 6th day of December, 1954, by reason of which fact they assert that any question presented by the petition for writ of mandate has become moot.
It appearing to the satisfaction of this court that the relief sought by the relator has been extended, no further action on the part of this court is necessary or appropriate. Compare State ex rel. Sun. Pub. Co. v. Randolph Cir. Court (1934), 206 Ind. 712, 190 N. E. 612; State ex rel. Perkins v. Franklin Circuit Court (1952), 230 Ind. 516, 105 N. E. 2d 161.
Temporary writ dissolved and permanent writ denied.
Flanagan, C. J., Bobbitt, Emmert and Gilkison, JJ., concur.
Note. — Reported in 122 N. E. 2d 11.